

Exhibit 10.83


Guarantee Agreement
 
(This “Agreement”)
 
An Tong Nong Xin Bao Zi [2010.4.23] No. 001
 
Creditor: Tongye Branch, Anyang Credit Association of Anyang Rural Credit
Cooperation Association
 
Guarantor:
 
Henan Shuncheng Group Coal Coke Co. Ltd.
 
In order to secure the earnest performance of the Cooperative Union Loan
Agreement (No. An Tong Nong Xin Jie Zi [2010.4.23] No. 001) signed between the
Creditors and the Debtor (Henan Yulong Coke Co., Ltd.) (hereinafter as “Primary
Agreement”) and to secure the Creditors’ realization of the creditor’s rights,
the Guarantors voluntarily agree to provide guarantees with nature of joint and
several liabilities to secure the Debtor’s debt repayment to the Creditors under
the Primary Agreement.  Based on relevant PRC laws and regulations and the
consensus reached by the Parties after mutual negotiations, the Parties hereby
reach this Agreement as follows:
 
1.
The Secured Principal Creditor’s Right

 
The secured principal creditors’ right is the RMB loan under the Primary
Agreement disbursed by the Creditors to the Debtor, the principal of which, is
RMB TWENTY MILLION ONLY (RMB 20,000,000); from April 23. 2010 to April 23, 2011;
the monthly loan interest is 8.85‰.
 
2.
Scope Covered by the Guarantee

 
The scope of the guarantee covers all the principal debt under the Primary
Agreement, including but not limited to, the principal, the interest, penalty
interest, liquidated damages, damage awards, enforcement cost, appraisal cost,
litigation and arbitration costs and any other expenses for the realization of
the creditors’ rights.
 
3.
Modification of the Secured Primary Agreement

 
Where the Creditors and the Debtor reach any agreement to modify the deadline of
the debt repayment under the Primary Agreement, the Guarantors agree to continue
to undertake the joint and several guarantee liabilities.
 
 
 

--------------------------------------------------------------------------------

 

4.
Guarantee Period

 
4.1
The guarantee period under this Agreement is 5 years after the deadline of the
debt repayment as agreed in the Primary Agreement passes.

 
4.2
Where the Creditors terminate the Primary Agreement according to the provisions
of the Primary Agreement or the stipulations of relevant laws, or declare to
accelerate the maturity of debt under other situations as agreed in the Primary
Agreement, the Guarantors agree to undertake the joint and several guarantee
liabilities according to the Creditors’ requirement.  The guarantee period is 5
years since the date when the Creditors notify the Debtor to repay the debt.

 
4.3
Where the Creditors and the Debtor reach any extension agreement in respect to
the deadline of the debt repayment under the Primary Agreement, the guarantee
period shall be 5 years after the deadline of the debt repayment reappointed in
the extension agreement passes.

 
5.
The Creditors’ Rights and Obligations

 
5.1
After the deadline of the principal debt repayment expires, where all or part of
the creditors’ rights of the Creditors are not fulfilled, the Creditors have the
right to require the Guarantors to undertake the guarantee liabilities according
to this Agreement.

 
5.2
Where the Debtor and the Guarantors fail to perform any obligations under the
Primary Agreement or under this Agreement, the Creditors have the right to
accelerate the maturity of all the debt secured by this Agreement, and the
Guarantors shall undertake the joint and several guarantee liabilities according
to this Agreement.

 
5.3
Where the Guarantors fail to undertake the guarantee liabilities according to
this Agreement, the Creditors has the right to forcibly and directly transfer or
deduct the fund in any bank accounts of the Guarantors.

 
6.
The Guarantors’ Rights and Obligations

 
6.1
The Guarantors shall provide relevant documents and materials to prove their
legal identities.

 

--------------------------------------------------------------------------------


 
6.2
The Guarantors shall provide the Creditors the true, complete and effective
financial statements and other relevant documents.

 
6.3
Where the Debtor fails to perform its obligations as agreed in the Primary
Agreement, the Guarantors voluntarily agree to undertake their joint and several
guarantee liabilities.

 
6.4
The Guarantors shall notify the Creditors in writing promptly under any of the
following situations:

 
6.4.1
The Guarantors’ affiliation, top management personnel, articles of association
or organization structure changes or adjusts.

 
6.4.2
The Guarantors suspend the production, close down the business, or the
registrations of the Guarantors are cancelled or the business licenses of the
Guarantors are revoked.

 
6.4.3
The Guarantors’ financial status deteriorates, or the Guarantors have great
difficulties in the production and business, or have involved in significant
litigation or arbitration proceedings.

 
6.4.4
The Guarantors modify their names, residential addresses, legal representatives,
contact methods, etc.

 
6.4.5
The Guarantors changes their equity structure or business system, including but
not limited to, contractual operation, leasing, shareholding system reform,
joint operation, split-up, merger, asset transfer, or filling for suspending
business for rectification, dissolution or bankruptcy.

 
6.5
During the guarantee period, the Guarantors shall not provide security to any
third party that goes beyond their guarantee capabilities, shall not dispose any
of its assets that will jeopardize their guarantee capabilities and shall not
impair the Creditors’ rights and interests.

 
6.6
Where the Creditors accelerate the maturity of the debt according to laws or the
Agreement, the Guarantors agree to undertake the join and several guarantee
liabilities after receiving the early debt repayment notice.

 
 
 

--------------------------------------------------------------------------------

 
 
6.7
The Guarantors have been well aware of the purpose of the loan obtained by the
Debtor.

 
7.
Liability for Breach of Agreement

 
7.1
After this Agreement comes into effect, the Parties hereto shall strictly
perform their obligations under this Agreement; where any Party fails to perform
the obligations, the default Party shall be liable for breach of Agreement and
compensate all the damages suffered by the counter Party arising therefrom.

 
7.2
Where this Agreement is held invalidated due the Guarantors’ fault, the
Guarantors agree to compensate the damages of the Creditors subject to the scope
of the guarantee.

 
7.3
Where the Guarantors make any false representation or statement in respect to
Article 6.1, 6.2 and 6.4, the Guarantors shall compensate all the damages
suffered by the counter Party arising therefrom.

 
8.
Effectiveness

 
This Agreement shall come into effect after it being signed and stamped by all
the Parties.
 
9.
Dispute Settlement

 
Any dispute arises when the contract is still enforced should be settled by
negotiation between parties. If not succeeded, the parties should select the
following 2nd choice to settle:
 
 
1.
Arbitration – Submit to ________ Financial Arbitration Association for
arbitration under arbitral rules. Arbitral results are final and are binding to
both parties.

 
 
2.
Litigation – The local people’s court of the debtor’s residential district shall
have jurisdiction.

 
10.
Other Issues

 
_______________________________________________________________________________
 
11.
Attachment

 
1. The attached document hereof are an integral part to this Agreement with same
legal effects.
 

--------------------------------------------------------------------------------


 
2. The attached documents includes:
 
a.
[]

 
b.
[]

 
12.
Supplementary Provisions

 
12.1
This Agreement is a supplemental Agreement subordinated to the Primary
Agreement, however, it’s independent from the Primary Agreement as well; this
Agreement shall not become invalid where the Primary Agreement is
invalidated.  No matter whether the Primary Agreement is deemed completely or
partially invalidated, it shall not affect the effectiveness of this Agreement
and the liabilities of the Guarantors under this Agreement.

 
12.2
This Agreement has [] original copies and each Party shall hold one original
which shall have the same legal effect.

 
13.
Special Reminder

 
The Guarantors have already carefully studied and correctly understood this
Agreement and the Primary Agreement, the Creditors have provided relevant
explanations as required by the Guarantors, and all the Parties hereto do not
have any objection to this Agreement and the Primary Agreement.
 
 
 

--------------------------------------------------------------------------------

 

Creditor (Initiating Union):
 
Tongye Branch, Anyang Credit Association of Anyang Rural Credit Cooperation
Association
 
Legal (Authorized) Representative: /s/ Wang Wan Feng
 
Guarantor: Henan Shuncheng Group Coal Coke Co., Ltd
 
Legal (Authorized) Representative: /s/ Wang Xinshun
 
Guarantor:
 
Legal (Authorized) Representative:
 
Execution Date: April 23, 2010
 
Execution Place: [illegible]
 
 
 

--------------------------------------------------------------------------------

 
 